426 F.2d 891
Ruby F. CAUTHEN, Appellant,v.Robert H. FINCH, Secretary of Health, Education, andWelfare, Appellee.
No. 14209.
United States Court of Appeals, Fourth Circuit.
June 3, 1970.

Kenneth L. Holland, Camden, S.C., for appellant.
Joseph O. Rogers, Jr., U.S. Atty., and Charles W. Gambrell, Asst. U.S. Atty., for appellee.
Before BOREMAN, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
Upon review of the record and briefs in this appeal from the order of the district court affirming the Secretary's finding that claimant is not entitled to social security disability benefits, we find oral argument unnecessary and summarily affirm.


2
Claimant presented two medical bases for her disability claim-- a partial impairment of vision in one eye and an arthritic condition.  Medical evidence reveals that appellant has 20/20 vision in one eye and vision corrected to 20/50 in the other, although the impaired eye does 'water' excessively.  The evidence reveals that the eye problem is one of long standing and that claimant has worked regularly for many years affected to virtually the same extent as at present.  Medical evidence in the record reveals that the claimant's arthritis affects only the little finger of each hand and that such condition would affect only her ability to perform work requiring fine hand movements.  Claimant quit work of her own volition rather than upon the advice of doctors.


3
In short, there is substantial evidence to support the ultimate determination that claimant's impairment does not meet the disability standards of the Social Security Act, that is, '* * * inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months * * *.'  42 U.S.C. 423(d)(1)(A).


4
Affirmed.